ACCEPTED
                                                                                                    03-14-00643-CV
                                                                                                            7742754
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                              11/9/2015 12:43:05 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK

                               Jon Michael Smith
                                         Attorney
                                                                            RECEIVED IN
                                   3305 Northland Drive               3rd COURT OF APPEALS
                                         Suite 500                         AUSTIN, TEXAS
                                                                      11/9/2015 12:43:05 PM
                                    Austin, Texas 78731
                                                                          JEFFREY D. KYLE
512.371.1006                                                  www.jonmichaelsmith.com
                                                                               Clerk
512.476.6685 (fax)                                            jon@jonmichaelsmith.com

                                    November 9, 2015
Via Electronic Filing
Third Court of Appeals
209 W 14th St.
Austin, TX 78701

       RE:     Cause No. 03-14-00643; Monte Montgomery v. Monty Hitchcock, in the
               Court of Appeals for the Third District of Texas, Austin, Texas.


Dear Clerk,

Please be advised that Mr. Jon Michael Smith will be on vacation beginning Thursday,
December 24,2015 and returning Monday, january 4,2016.



He therefore requests that no settings, hearings, depositions, deadline matters, or matters
requiring a response be delivered and/or scheduled during that time in the above-
referenced cause of action.

Please filemark this letter. If you have any questions or concerns, please do not hesitate to
contact me.

                                                      Sincerely,




                                                      Assistant to Jon Michael Smith
CC:
Steven R. Samples    Via Fax 855-605-1505
Samples Law Group
2605 Airport Freeway
Suite 100
Fort Worth, Texas 76111